Title: To Benjamin Franklin from Robert R. Livingston, 9 January 1782
From: Livingston, Robert R.
To: Franklin, Benjamin


Dear Sir
Philadelphia 9th. Jany 1782
Having written very largely to you by this conveyance, you are troubled with this merely to recommend (at the request of the Secretary at war) Capt De Segond to your notice & acquaintance. I have the honor to be sir with the highest Respect & esteem Your Excellencys Most Ob Hum: Servt
Robt R Livingston
 
Addressed: His Excellency / Benjn. Franklin Esq, / Versailles / favor of Capt De Segond
Endorsed: Rue de Grenelle près St. Honoré hotel Lusignan
Notation: Robt. R. Livingston Phila. 9. Jany. 1782
